department of the treasury yasnineton sep ull moors x00 xx9000000000000 legend a se tep rats _ taxpayer a xikkk fe oo0oo022 irax ar axkak ax iouxxxkkuxk bank b o00 rk amount d s_xkkookank kkk ken krk company e irina kini date f date g fs _xxkakankaxxaaaakakaxaakk km oxk kkh hakkar dear xxx xxxxxx this letter is in response to your letter dated xxxx00000 in which you request waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code ' the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that he received a distribution from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was because the day fell on a sunday taxpayer a further asserts that amount d has not been used for any other purpose taxpayer a maintained ira x with bank b on date f taxpayer a received a distribution from ira x in the amount of amount d taxpayer a intended to make use of the distribution amount d as a down payment towards the purchase of his own home as he was going through a painful divorce and wanted to have his ‘own home taxpayer represents that company e did not approve his loan and he deposited amount d back into ira x on date g- day late because the day fell on a sunday and he deposited amount d on date g the next business_day based upon the foregoing facts and representations taxpayer a requests that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ra shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d '3 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other ammount described in sec_408 dollar_figure from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 3x1 of the code revproc_2003_16 il b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3x the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover af amount d was because the day fell on a sunday further taxpayer a acted promptly in conformance with the 60-day rollover requirements and re-deposited amount d into a rollover ira and completed the rollover on the next business_day after the expiration of the 60-day period ‘therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xx0000x sooo se t ep ra ts at xxxxxkkikkk singerely yours rances v sloan’ ménager employee_plans technical group enclosures deleted copy of letter_ruling notice
